Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s Application filed  on 4/20/2022
Claims 1-13 have been submitted for examination
Claims 1-13 have been allowed
Allowable Subject Matter
1.	Claims 1-13 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to memory having an application area that stores at least one application a flash bootloader (FBL) area that includes codes for updating the application area; and a BUM module that is activated after a defect is detected in the FBL area, deletes the FBL area., writes binary code information of an FBL image into the FBL area, determines whether the binary code written into the FBL area matches binary code information of the FBL image, and is deactivated when the two binary code information match. The FBL image and the BUM module may be provided in the application area. 
BIRCH, STE WARt, KOLASCH & BIRCH, LLP 

The prior art of record for example Kim teaches a device for updating firmware and a firmware update system. The device for updating firmware include an update manager for receiving delta information about the latest version of firmware from an update server by checking information about a version of firmware installed in a terminal device and for updating the firmware installed in the terminal device using the delta information, and a bootloader for restoring the updated firmware using previously stored backup information when the updated firmware is not normally launched or when an error occurs during the update of the firmware.


30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A non-transitory, tangible computer readable memory for restoring an error in a flash bootloader (FBL) area of the memory, comprising instructions stored thereon, that when executed on a processor, performs the steps of: storing at least one application in an application area of the memory, the application area being separate from the FBL area and including a bootloader update manager (BUM) module and an FBL image; updating, by the FBL area, the application area, the  FBL area including binary code for updating the application area; activating the BUM module after a defect is detected in the FBL area; deleting, by the BUM module, the FBL area; writing, by the BUM module, binary code information the FBL image into the FBL area; determining, by the BUM module, whether the binary code written into the FBL area matches binary code information of the FBL image; and deactivating the BUM module, when the binary code of the FBL area matches the binary code information of the FBL image.”.
	Claims 2-4 depend from claim 1, are also allowable.
	Claims 5 and 10 are allowable for the same reasons as per Claim 1.
	Claims 6-9 depend from claim 5, are also allowable.
	Claims 11-13 depend from claim 10, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112